Citation Nr: 1140556	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  06-38 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served in the National Guard with various periods of Active Duty Training (ADT).  He served on active duty from May 1982 to September 1982 and from February 2003 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In September 2008 and October 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC).  


FINDING OF FACT

Evidence of record demonstrates that cervical spondylosis was manifested to a compensable degree within the first post-service year.


CONCLUSION OF LAW

Cervical spondylosis is presumed to have been incurred during service.  38 U.S.C.A. §§ 101, 502, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102 , 3.159, 3.303, 3.307, 3.309 (2011).





(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, as the Board has granted the Veteran's claim of entitlement to service connection for a cervical spine disorder (a complete grant of the benefit sought on appeal), no additional discussion of VA's duty to notify and assist is necessary for that matter.

Laws and Regulations

Pursuant to 38 U.S.C.A. § 101(24), active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a),(d) (2011). 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Even if a person has had a period of active duty, that service alone does not make the claimant a "veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010) (citing Acciola v. Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable)). 

Thus, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  38 U.S.C. §§ 101(2), (22), (24); 38 U.S.C. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470   (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as 'active military, naval, or air service,' and the appellant would not qualify as a 'veteran' by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324; see also Smith v. Shinseki, 24 Vet. App. 40, 44-45   (2010).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

For certain chronic disorders, to include arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

However, the Board also observes that presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation) and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding the Veteran's periods of ACDUTRA are not available. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

A letter from the Puerto Rico National Guard Joint Forces Headquarters provided a list of the dates of the Veteran's ACUDTRA, confirming that the Veteran was on ACDUTRA from June 27, 1999, to July 11, 1999.  The Board notes that a July 4, 1999, service treatment record indicated that the Veteran sought treatment after twisting his neck.  The examiner listed a diagnosis of neck strain.  A sick slip completed at that time further reflected that the Veteran's neck sprain was in line of duty.  

Remaining service treatment records from both periods of active service do not demonstrate treatment or complaints associated with his cervical spine.  A May 2004 service record did detail that the Veteran sought treatment for low back pain of nine to ten months duration after a fall in the sand.  The examiner diagnosed chronic low back pain. 

Treatment or complaints associated with his neck were once again raised, with post-service VA treatment records dated in August 2004 detailing treatment for complaints of cervicalgia.  An August 2004 VA X-ray report revealed straightening of the cervical lordosis suggestive of paravertebral muscle spasm as well as minimal degenerative anterior spondylosis at level C4.

A June 2005 VA examination report was void of any cervical spine complaints or findings.  In an August 2005 statement, the Veteran reported that he started to feel pain in his back after a fall injury in June or July 2003 during active service while deployed in Southwest Asia.  He indicated that while crossing over a sand berm he fell down with all his equipment and hurt his back. 

In an October 2005 VA spine examination report, the Veteran complained of neck pain and indicated that he had injured his neck in a fall during active service in 2003.  After reviewing the VA treatment records, interviewing the Veteran, and conducting a physical examination, the examiner, a VA physician, listed a diagnosis of mild degenerative joint disease with muscle spasm and bilateral cervical radiculopathy.  The examiner noted that the Veteran had a preexisting neck condition with evaluation not in service on July 4, 1999, due to twisting of his neck and that active service treatment records were silent for a cervical spine condition.  He concluded that medical literature showed that an individual does not develop degenerative joint disease on short periods of service but as a long standing process.  He opined that cervical spine degenerative joint disease was not caused by or the result of military service but was due to the natural process of aging.  

The Board notes that the October 2005 VA examination was undertaken with respect to his cervical spine, based on information available at the time of the examination, the VA examiner was unaware that the Veteran's July 1999 neck sprain was incurred in the line of duty, while on ACDUTRA.  As such, a new VA examination was procured to consider that pertinent information. 

In a March 2011 VA spine examination report, the Veteran was noted to give a history of treatment for two neck injuries.  The Veteran reported that while stationed in Kuwait during active service he suffered from a cervical spine injury after falling while crossing a sand berm in 2003.  He also reported twisting his neck during a field training exercise while in the Puerto Rico National Guard.  His current complaints consisted of neck pain described as progressively worse with a history of fatigue, decreased motion, stiffness, weakness, decreased motion, and spasm.  A March 2011 VA X-ray report listed an impression of very mild degenerative changes and straightening of the normal cervical lordosis with muscle spasm versus patient positioning.

After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner listed a diagnosis of cervical spine degenerative joint disease and muscle spasm by x-rays.  The examiner opined that the Veteran's cervical spine disorder (with respect to diagnosis of neck sprain and muscle spasm) at least as likely as not had its onset in service on July 4, 1999.  While the physician acknowledged that the Veteran was seen in service for neck strain related to a twisting injury, he highlighted that the Veteran's neck strain was acute and transitory and resolved with military treatment given at that time since there was no evidence of continuous treatment of a cervical condition up to several years after service.  He specifically noted that criteria of chronicity of the condition due to cervical or neck pain were not established.  The examiner also opined that the Veteran less likely than not developed degenerative joint disease of the cervical spine within one year after his active service discharge in 2004.  It was highlighted that cervical spine X-rays dated in August 2004 (less than a year after service discharge) showed degenerative joint disease, a condition that medical literature showed cannot be developed in a short time period.  He concluded that degenerative joint disease was a long standing process and that the Veteran's cervical spine degenerative joint disease was due to the natural process of aging.  There was no discussion as to whether there was aggravation of the cervical spine disorder.



In an August 2011 statement, the Veteran asserted that he was injured in a fall with full gear on in June 2003 during his deployment to Southwest Asia and has since suffered from neck pain and limitation of motion.  He also highlighted another neck injury that occurred in the line of duty in 1999 during a period of ACDUTRA.

As noted above, certain chronic diseases, including arthritis, shall be granted service connection although not otherwise established as incurred in or aggravated by service, if such becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).  Here, evidence of record clearly reflected radiologic findings of cervical spine spondylosis in August 2004, less than a year after his discharge from active service in June 2004.  Cervical spondylosis is defined as "degenerative joint disease affecting the cervical vertebra."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 1564).  

However, 38 C.F.R. § 3.307(d) clearly provides that evidence which may be considered in rebuttal of service incurrence of a disease listed in Sec. 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  Simply stated, the opinion of March 2011 VA examination serves as evidence to rebut the presumption of service incurrence.  He essentially stated that the cervical spondylosis preexisted the Veteran's period of service between 2003 and 2004.

The examiner did not address the question of whether there was aggravation of cervical spondylosis.  Indeed, the Federal Circuit held in Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000) that the presumptive period as provided by 38 U.S.C.A. § 1112 applies both to conditions that have pre-dated entry into service, and to those that were first diagnosed subsequent to service separation.  Thus, even if it was found that the March 2011 examination provided clear and unmistakable evidence to rebut the presumption of soundness, and thereby establish that the Veteran's cervical spondylosis preexisted his active service in 2003, there would still have to be clear and unmistakable evidence that the disability did not worsened in service or within one year thereof.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Such has not been shown.  

On the contrary, the record clearly establishes that the Veteran was seen for complaints of neck/cervical pain within one year of his service discharge.  The Veteran did not have any record of complaints of neck pain outside of the single complaint recorded in 1999.  This suggests a presumption of aggravation of his cervical spondylosis.  There is no clear and unmistakable evidence to show otherwise.  Consequently, entitlement to service connection for cervical spine spondylosis is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cervical spine spondylosis is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


